Title: James Madison: Essay on John Tyler’s attack on Virginia delegates to Constitutional Convention, July 1833
From: Madison, James
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [July-October 1833]
                            
                        
                        To be revised & follow if necessary the publication of the letters.
                        The public will decide how far it was becoming in Mr T. on the floor of the Senate where he represented the
                            State of Virga. with <...> evidence before him, to Charge G. W. &ca. with a* design &c.
                        *examine the Report in the Newspapers
                        And Mr. T. himself, will decide how far it was just or candid, to disregard the disproofs of such an original
                            design; disproofs which are to be found in the course pursued, by them, from the date of the Constn. to the latest date of
                            their existence.
                        Which of them was ever the advocate of a consold. Govt. with unlimited powers?
                        What was the Course of Mr. R. what of Colo. Mason? What of Mr. M--n. Have not each of them been the advocates
                            of a limited Govt. and a limited Constn.
                        The <Stroke aimed by> Mr. T. agst. the last, is not the less obvious, from its being underhanded. But it must
                            lose its effects, with all who recollect the career of his pol. life; who will consult his views of Govt. and of the
                            Constn. of the U.S. in the Fedst. in the Convn. of Virga. in the proceds of Congs. in the time of the Alien & Sedn
                            laws, and in the pub. manifestatn of his of pol: doctrines in unofficial forms. He has been uniform, in the interpretation
                            of Com: Defence & Genl. Welfare: in contending that the Constn. was not a consolid: one, but a compound of Fedl.
                            & natl Character, the uniform view of it till of late by all the Repub. party: in its being made by the people of
                            the several States, not by the people of all the States as one people: as to Comon defence & Genl Welfare--as to
                            roads & Canals.
                        In no instance has he swerved except in the Case of the Bank for which he has given reasons, the same which
                            prevailed with Dallas, & other distinguished Repubns. among them Mr. McDuffie reasons drawn from the sanction of
                            the nation which he says himself he always considd. as overruling the opinions of individuals
                        Compare the feelings & language of Mr. T, & his co-politicians towards the imputed
                            inconsistences of those whom he wishes to discredit & those with whom he now sympathizes, in their disorganizing
                            career.
                        Mr. T. professes to approve the Const: as it stands, and as it resulted from the proposals of the Virga.
                            Deputies in the Convn. Why then take such pains to impair the confidence in the Convention by the picture he gives of that
                            Body? How incompetent he is to be the painter, may be judged by the palpable mis-inference he draws from his own premises.
                            He represents, the small States, as the Guardns. of the claims of the States, in controversies with the Govt of the U. S.
                            and made so, by the compromise wch. admits them to an equality in the Senate with the larger States. If he wd for a moment
                            take the film from his eyes, he will discover that in all such controvs. they took side with the Govt. of the U. S. and
                            that this is a natural consequence of an equal share in that Govt with a less share of
                            population, & power.
                        
                            
                                
                            
                        
                    